          Case 1:19-cv-02173-CJN Document 38 Filed 09/10/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DONALD J. TRUMP,

                                         Plaintiff,

 v.                                                     Case No. 1:19-cv-2173-CJN

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES; RICHARD NEAL, in
 his official capacity as Chairman of the House
 Ways and Means Committee; ANDREW
 GROSSMAN, in his official capacity as Chief
 Tax Counsel of the House Ways and Means
 Committee; LETITIA JAMES, in her official
 capacity as Attorney General of New York
 State; and MICHAEL R. SCHMIDT, in his
 official capacity as Commissioner of the New
 York State Department of Taxation and
 Finance,

                                     Defendants.

                       PLAINTIFF’S MOTION FOR PRO HAC VICE
                        ADMISSION OF PATRICK STRAWBRIDGE
       I am a member in good standing of the bar of this Court. Per LCvR 83.2(d), I ask the Court

to allow Patrick Strawbridge to appear pro hac vice as co-counsel for Plaintiff Donald J. Trump. Mr.

Strawbridge is familiar with this case and this Court’s rules. He meets all the requirements of LCvR

83.2(d), as explained in the attached declaration. Defendants do not oppose this motion.

Dated: September 10, 2019                             Respectfully submitted,

                                                       s/ William S. Consovoy

                                                      William S. Consovoy (D.C. Bar #493423)
                                                      CONSOVOY MCCARTHY PLLC
                                                      1600 Wilson Blvd., Ste. 700
                                                      Arlington, VA 22209
                                                      (703) 243-9423
                                                      will@consovoymccarthy.com

                                                      Counsel for President Donald J. Trump
        Case 1:19-cv-02173-CJN Document 38-1 Filed 09/10/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 DONALD J. TRUMP,

                                         Plaintiff,

 v.                                                      Case No. 1:19-cv-2173-CJN

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES; RICHARD NEAL, in
 his official capacity as Chairman of the House
 Ways and Means Committee; ANDREW
 GROSSMAN, in his official capacity as Chief
 Tax Counsel of the House Ways and Means
 Committee; LETITIA JAMES, in her official
 capacity as Attorney General of New York
 State; and MICHAEL R. SCHMIDT, in his
 official capacity as Commissioner of the New
 York State Department of Taxation and
 Finance,

                                     Defendants.

                      DECLARATION OF PATRICK STRAWBRIDGE
       1.      My full name is Patrick Neilson Strawbridge.

       2.      I am an attorney at Consovoy McCarthy PLLC. My office address is Ten Post Office

Square, 8th Floor South PMB #706, Boston, MA 02109. My telephone number is 617-227-0548.

       3.      I am a member of the Maine, Connecticut, and Massachusetts bars.

       4.      I have not been disciplined by any bar.

       5.      Within the last two years, I have been admitted pro hac vice to this Court one time.

       6.      I do not practice law from an office in the District of Columbia.


       I declare under penalty of perjury that the above is true and correct to the best of my

knowledge.

       Executed on September 10, 2019.

                                                                       /s/ Patrick Strawbridge
       Case 1:19-cv-02173-CJN Document 38-2 Filed 09/10/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

DONALD J. TRUMP,

                                       Plaintiff,

v.                                                   Case No. 1:19-cv-2173-CJN

COMMITTEE ON WAYS AND MEANS,
UNITED STATES HOUSE OF
REPRESENTATIVES; RICHARD NEAL, in
his official capacity as Chairman of the House
Ways and Means Committee; ANDREW
GROSSMAN, in his official capacity as Chief
Tax Counsel of the House Ways and Means
Committee; LETITIA JAMES, in her official
capacity as Attorney General of New York
State; and MICHAEL R. SCHMIDT, in his
official capacity as Commissioner of the New
York State Department of Taxation and
Finance,

                                    Defendants.

            [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
          FOR PRO HAC VICE ADMISSION OF PATRICK STRAWBRIDGE
      The Court has reviewed Plaintiff’s motion for admission of attorney Patrick Strawbridge pro

hac vice. The motion is GRANTED.




_____________________                                      __________________________
Date                                                       CARL J. NICHOLS
                                                           United States District Judge
